Citation Nr: 1614937	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from January 1947 to January 1950.  He died in April 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain an etiological opinion.  In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  An opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  DeLaRosa, 515 F.3d. at 1322.  Under that test, VA is obliged to obtain an opinion when the record contains competent evidence that the veteran had a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, in this case, the Veteran's death, is insufficient to require the Secretary to provide an examination or obtain an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Here, the Veteran's April 2008 death certificate listed the immediate cause of death as multi-system organ failure and the underlying cause as renal cell and lung cancer.  A June 2004 letter, a private physician opined that the Veteran's renal cell cancer could be related to fuel emissions exposure.  A March 2005 VA examiner opined that the renal cell cancer was not related to the fuel emissions exposure, stating that it was more likely a consequence of something other than that exposure.  Thus, there is more than a generalized statement that the exposure caused the Veteran's renal cell cancer, but not enough to decide the claim as neither opinion was issued with a fully supporting rationale; the private opinion is additionally speculative.  As the appellant has also alleged that the lung cancer was due to the exposures and it is listed as a cause of death, an opinion must also be provided regarding that issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion regarding the cause of the Veteran's death from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal cell cancer or lung cancer was caused or aggravated by military service, to include his exposure to jet fuel emissions.  The examiner must specifically address the following:  1) the 2004 private etiological opinion; 2) the 2005 VA etiological opinion; and 3) the internet articles submitted by the Veteran and the appellant.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




